DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to the preliminary amendment, filed 6/21/21.  Claims 1-15 have been canceled.  Claims 16-32 have been newly added.  Claims 16-32 are pending. 

Priority
	The instant application is a 371 of PCT/EP2019/085186, filed 12/13/2019.  Acknowledgement is made to Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 6/21/21 & 3/10/22.  The information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to the authentication of natural leather and leather articles [0001].  Regarding independent claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest an authentication method for embossed natural leather wherein the natural leather is embossed by a process comprising applying a protective top-coat on natural leather, and pressing against the protective top-coat an embossing element, the embossing element comprising a relief having a plurality of lower located elements and higher located elements to form in the protective top-coat an artificial skin texture, the artificial skin texture having an embedded identification code and wherein the authentication method comprises a decoding step comprising a step of determining the embedded identification code by determining mutual locations of the embossed formation by the lower located elements and/or higher elements in the protective top-coat, and converting the determined mutual locations to a plurality of characters for authenticating the embossed natural leather, wherein the mutual locations of the embossed formation by the lower located segments is used for the determination of the embedded identification code, when taken in combination with the remaining claim limitations as recited in independent claim 16.
The closest prior art, EP 3,388,491 A1 (cited by Applicant and included in the IDS, filed 6/21/21) fails to anticipate or render obvious at least the uniquely distinct features of independent claim 16.
EP 3,388,491 A1 discloses a manufacturing method including the application of identification codes to leather [0010-0011], wherein the identification codes can be any type as desired [0036-0037], and is applied to the leather on the base coat [0035 & 0049-0056] via inkjet printing [0019-0022].
However, EP 3,388,491 A1 fails to teach or fairly suggest at least the limitations above when taken in combination with the remaining claimed limitations as recited in independent claim 16.
Dependent claims 17-32 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876